Per Curiam.  Appellant Ronald E. Brown, by and through his attorney, has filed a motion for rule on clerk. His attorney, Joseph P. Mazzanti, III, states in the motion that the record was tendered late due to a mistake on his part. He explains that he failed to include in the order extending time within which to file the record a declaration pursuant to Ark. R. App. P. - Civ. 5(b)(1)(C)1 that all parties had the opportunity to be heard on the motion or waived such right. Because Mazzanti has admitted fault, this motion is granted pursuant to McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004). A copy of this opinion will be forwarded to the Committee on Professional Conduct.   Rule 5 of the Arkansas Rules of Appellate Procedure - Civil applies in criminal cases. Moore v. State, 359 Ark. 370, 197 S.W.3d 447 (2004).